Citation Nr: 1606751	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-28 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment of or reimbursement for medical treatment provided at a non-VA hospital from March 6, 2009, to March 29, 2009. 


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 1960 to November 1962.  He died in August 2010. 

The appellant is the medical provider that treated the Veteran during his March 2009 admission to Brandon Regional Hospital, a private medical facility.  A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 must be the entity that furnished the treatment, the Veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a) (2015).  Because the appellant-medical provider furnished the Veteran's treatment at issue, it has standing in this case. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination by the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida.  This matter was before the Board in January 2014 when it was remanded for additional development.  Because the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The record before the Board consists of a paper VHA medical appeal file, as well as records within Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2012 remand, the AOJ was directed to: send the appellant-medical provider the proper forms to appoint a power of attorney (POA); clarify whether the Veteran had Medicare coverage at the time of the treatment in question; obtain a VA medical opinion with regard to the duration and severity of any medical emergency the Veteran experienced at the time of the treatment in question; and then readjudicate the claim on the merits.  Unfortunately, this development was not completed.

In this regard, the Board notes that The American Legion provided an Informal Hearing Presentation in support of this claim in February 2016, there is no POA in favor of The American Legion of record.  (Notably, the Veteran's widow has executed a VA Form 21-22 appointing The American Legion as her POA, but the appellant-medical provider has not.)  Additionally, none of the other requested development has been accomplished and associated with the paper or electronic file.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant-medical provider VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," and VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative" with accompanying instructions.  The appellant-medical provider should be notified that a POA must be executed on of these forms in order for VA to recognize an organization or individual as its representative.  If the appellant-medical provider returns a properly completed POA form, it should be associated with the claims file. 

2.  Take necessary action to clarify whether the Veteran had Medicare coverage at the time of the treatment in question.  All such records, including those pertaining to the dollar amount paid by Medicare and/or any other health-plan coverage for charges billed for medical expenses stemming from the March 2009 hospitalization at Brandon Regional Hospital, should be obtained and associated with the claims file.  All attempts to secure this evidence must be documented in the claims file. 
 
3.  Request a VA medical opinion from a qualified physician with regard to the duration and severity of any medical emergency the Veteran experienced while an inpatient at Brandon Regional Hospital from March 6, 2009, to March 29, 2009.  The claims file must be provided to and reviewed by the examiner in conjunction with the opinion. 

After a review of the record, a VA physician is asked to answer the following: 

a. When the Veteran was transferred from South Bay Baptist Hospital for cardiac catheterization on March 6, 2009, did he continue to experience a medical emergency during his hospitalization at Brandon Regional Hospital between March 6, 2009, and March 29, 2009?

b. If the Veteran became stable after his transfer, did a new medical emergency arise during his hospitalization at Brandon Regional Hospital between March 6, 2009, and March 29, 2009?

Specific consideration should be given to the appellant-medical provider's argument that a medical emergency existed because one of its physicians treated the Veteran in the Intensive Care Unit at Brandon Hospital on March 12-16, 2009, and from March 18, 2009 through March 22, 2009.  See May 2009 Notice of Disagreement.

The VA physician must include in the examination report a complete explanation, understandable to laypersons, for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
 
4.  Thereafter, readjudicate the claim on the merits.  If the benefit sought remains denied, the appellant-medical provider and any appointed representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant-medical provider has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


